Citation Nr: 1329994	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include due to undiagnosed illness.

2.  Entitlement to service connection for left hip disability to include due to undiagnosed illness.

3.  Entitlement to service connection for a right knee disability, to include due to undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1982 to August 1985, from June 1991 to December 1991, and from November 2002 to November 2003.
                                                      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant requested a videoconference hearing.  However, in a December 2012 statement, the appellant's representative notified VA that the appellant was unable to attend the Board hearing.  Thus, the Board hearing request is deemed to be withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2013).  

In a September 2009 letter to his Congressman, the appellant stated that he had filed a claim for Social Security benefits which was denied.  The Social Security records may be relevant to the appellant's claim.  VA did not attempt to obtain the appellant's records.  Thus, the claim must be remanded to obtain the appellant's Social Security records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The appellant's complete service treatment records have not been associated with the claims file.  The RO issued a Formal Finding on the Unavailability of Service Records in January 2009.  However, although RO requested the appellant's personnel records from all three of his periods of active service, the RO only requested the appellant's service treatment records from August 1982 to August 1985.  It does not appear that the RO made a PIES request for the appellant's service treatment records from all of his periods of service.  As VA has a duty to obtain the records, the claim must be remanded to request the appellant's complete service treatment records from all three of his periods of active service.

In the September 2009 letter, the appellant indicated that he believed his disabilities were due to undiagnosed illness.  The Veteran's DD Form 214 reflects that he served in Southwest Asia during the Persian Gulf War era.  Because he is a Persian Gulf War veteran, service connection for disability due to undiagnosed illness manifested by ankle, left hip and right knee pain must be considered.  

The appellant has asserted that he has bilateral ankle, left hip joint and right knee disabilities.  A September 2003 service treatment record indicates the appellant had a sprained right ankle and knee.  A September 2003 memorandum indicates that a presumptive finding of In Line of Duty had been made for the diagnosis of right knee/ankle injury.  A September 2003 service treatment record noted that the Veteran had left hip pain.  The appellant  also noted having had knee trouble and swollen or painful joints on an October 2003 report of medical history upon his release from active duty.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the appellant's service treatment records reflect that he had problems with his ankle, left hip and right knee during service, and he is competent to report symptoms capable of lay observation, such as pain in the joints, the Board finds that there is some indication that the claimed disabilities may be related to service.  Thus, the claims must be remanded for a VA examination.  In addition to the examination, an opinion should be provided as to whether the Veteran's complaints of pain are attributable to a clinical diagnosis.  If a disability of the ankle, left hip or right knee is identified, an opinion should be provided as to whether any such disability is attributable to his active military service.

In regard to the appellant's claim for PTSD, even though the appellant specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The appellant was afforded a VA examination in March 2011.  The examiner found that the appellant did not meet the criteria for a diagnosis of PTSD.  However, an October 2008 VA psychology note stated that the appellant had an Axis I diagnosis of  Adjustment Disorder with Anxiety.  The March 2011 examiner did not address whether the appellant's previously diagnosed adjustment disorder was related to service.  Additionally, the examiner did not address whether the appellant had an undiagnosed illness, which as noted above, was raised by the appellant in the September 2009 letter.  Thus, the Board finds that the appellant should be provided with another VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the appellant's complete service treatment records from all of his periods of service, including from June 1991 to December 1991 and from November 2002 to November 2003.  If no records are available, the claims file must indicate this fact.

2.  Request the appellant's Social Security Administration records.  If no records are available, the claims file must indicate this fact.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the VA examination to determine the following:

* Identify all (i) bilateral ankle; (ii) left hip and (iii) right knee disabilities.  

* If a diagnosed disability is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the (i) bilateral ankle; (ii) left hip and/or (iii) right knee disability is related to service.  

* If any complaint of pain is not a result of a known diagnosis, the examiner should so specify and provide an opinion as to whether it is at least as likely as not that the condition is due to undiagnosed illness related to the appellant's service in Southwest Asia.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  All necessary tests and studies, to include X-rays, should be conducted.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After completion of steps 1 and 2 above, schedule the appellant for a VA psychiatric examination to determine whether it is at least as likely as not (50 percent probability) that the appellant has an acquired psychiatric disorder, to include adjustment disorder, that is related to service.

If the appellant's psychiatric complaints are not a result of a known diagnosis, the examiner should so specify and provide an opinion as to whether it is at least as likely as not that the condition is due to undiagnosed illness related to the appellant's service in Southwest Asia.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



